UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G (Amendment No. )* UNDER THE SECURITIES EXCHANGE ACT OF 1934 GP Investments Acquisition Corp. (Name of Issuer) Ordinary Shares, par value $0.0001 per share (Title of Class of Securities) G40357 124 (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) ý Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosure provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of the section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G40357 124 1 NAME OF REPORTING PERSON GPIAC, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 4,252,500 (1) 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 4,252,500 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 19.7% (2) 12 TYPE OF REPORTING PERSON OO The sole member of GPIAC, LLC, a Delaware limited liability company is GPIC, Ltd. Alvaro Lopes da Silva Neto is an officer of GPIAC, LLC and has sole voting and investment power over the shares held by GPIAC, LLC. GPIC, Ltd. is controlled by GP Investments, Ltd. Accordingly, GPIC, Ltd., Alvaro Lopes da Silva Neto and GP Investments, Ltd. may be deemed to share voting and dispositive power over the 4,252,500 of the Issuer’s ordinary shares owned by GPIAC, LLC. Based on 21,562,500 of the Issuer’s ordinary shares outstanding as of November 2, 2015 as disclosed in the Issuer's Form 10-Q for the quarterly period ended September 30, 2015. CUSIP No. G40357 124 1 NAME OF REPORTING PERSON GP Investments, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 4,252,500 (1) 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 4,252,500 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 19.7% (2) 12 TYPE OF REPORTING PERSON OO The sole member of GPIAC, LLC, a Delaware limited liability company is GPIC, Ltd. Alvaro Lopes da Silva Neto is an officer of GPIAC, LLC and has sole voting and investment power over the shares held by GPIAC, LLC. GPIC, Ltd. is controlled by GP Investments, Ltd. Accordingly, GPIC, Ltd., Alvaro Lopes da Silva Neto and GP Investments, Ltd. may be deemed to share voting and dispositive power over the 4,252,500 of the Issuer’s ordinary shares owned by GPIAC, LLC. Based on 21,562,500 of the Issuer’s ordinary shares outstanding as of November 2, 2015 as disclosed in the Issuer's Form 10-Q for the quarterly period ended September 30, 2015. CUSIP No. G40357 124 1 NAME OF REPORTING PERSON GPIC, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Bermuda NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 4,252,500 (1) 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 4,252,500 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 19.7% (2) 12 TYPE OF REPORTING PERSON OO The sole member of GPIAC, LLC, a Delaware limited liability company is GPIC, Ltd. Alvaro Lopes da Silva Neto is an officer of GPIAC, LLC and has sole voting and investment power over the shares held by GPIAC, LLC. GPIC, Ltd. is controlled by GP Investments, Ltd. Accordingly, GPIC, Ltd., Alvaro Lopes da Silva Neto and GP Investments, Ltd. may be deemed to share voting and dispositive power over the 4,252,500 of the Issuer’s ordinary shares owned by GPIAC, LLC. Based on 21,562,500 of the Issuer’s ordinary shares outstanding as of November 2, 2015 as disclosed in the Issuer's Form 10-Q for the quarterly period ended September 30, 2015. CUSIP No. G40357 124 1 NAME OF REPORTING PERSON Alvaro Lopes da Silva Neto 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Brazil NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER None 6 SHARED VOTING POWER 4,252,500 (1) 7 SOLE DISPOSITIVE POWER None 8 SHARED DISPOSITIVE POWER 4,252,500 (1) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 19.7% (2) 12 TYPE OF REPORTING PERSON IN The sole member of GPIAC, LLC, a Delaware limited liability company is GPIC, Ltd. Alvaro Lopes da Silva Neto is an officer of GPIAC, LLC and has sole voting and investment power over the shares held by GPIAC, LLC. GPIC, Ltd. is controlled by GP Investments, Ltd. Accordingly, GPIC, Ltd., Alvaro Lopes da Silva Neto and GP Investments, Ltd. may be deemed to share voting and dispositive power over the 4,252,500 of the Issuer’s ordinary shares owned by GPIAC, LLC. Based on 21,562,500 of the Issuer’s ordinary shares outstanding as of November 2, 2015 as disclosed in the Issuer's Form 10-Q for the quarterly period ended September 30, 2015. CUSIP No. G40357 124 Item 1(a) Name of Issuer: GP Investments Acquisition Corp. (the “Issuer”) Item 1(b) Address of Issuer’s Principal Executive Offices: 150 E. 52nd Street, Suite 5003 New York, NY 10022 Item 2(a) Name of Person Filing: The name of the persons (collectively, the “Reporting Persons”) filing this Schedule 13G are: GPIAC, LLC GP Investments, Ltd. GPIC, Ltd. Alvaro Lopes da Silva Neto Item 2(b) Address of Principal Business Office or, if None, Residence: For GPIAC, LLC: 4001 Kennett Pike, Suite 302, Wilmington, Delaware 19807 For GP Investments, Ltd.: 129 Front Street HM12, Suite 4, Penthouse, Hamilton, Bermuda For GPIC, Ltd.: 129 Front Street HM12, Suite 4, Penthouse, Hamilton, Bermuda For Alvaro Lopes da Silva Neto: 150 E. 52nd Street, Suite 5003, New York, NY 10022 Item 2(c) Citizenship: GPIAC, LLC is a company organized and existing under the laws of the State of Delaware. GP Investments, Ltd. and GPIC, Ltd. are companies organized and existing under the laws of Bermuda. Alvaro Lopes da Silva Neto is a citizen of Brazil. Item 2(d) Title of Class of Securities: Ordinary Shares, par value $0.0001, of the Issuer CUSIP No. G40357 124 Item 2(e) CUSIP Number: G40357 124 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not Applicable. Item 4. Ownership The percentages used in this Item 4 are calculated based on 21,562,500 of the Issuer’s ordinary shares outstanding as of November 2, 2015 as disclosed in Issuer's Form 10-Q filed with the Securities and Exchange Commission on November 3, 2015. GPIAC, LLC a) Amount beneficially owned: 4,252,500 b) Percent of Class: 19.7% c) (i) Sole power to vote or to direct the vote: -0- (ii) Shared power to vote or to direct the vote: 4,252,500 (iii) Sole power to dispose or to direct the disposition of: -0- (iv) Shared power to dispose or to direct the disposition of: 4,252,500 GP Investments, Ltd. a) Amount beneficially owned: 4,252,500 b) Percent of Class: 19.7% c) (i) Sole power to vote or to direct the vote: -0- (ii) Shared power to vote or to direct the vote: 4,252,500 (iii) Sole power to dispose or to direct the disposition of: -0- (iv) Shared power to dispose or to direct the disposition of: 4,252,500 GPIC, Ltd. a) Amount beneficially owned: 4,252,500 b) Percent of Class: 19.7% c) (i) Sole power to vote or to direct the vote: -0- (ii) Shared power to vote or to direct the vote: 4,252,500 (iii) Sole power to dispose or to direct the disposition of: -0- (iv) Shared power to dispose or to direct the disposition of: 4,252,500 Alvaro Lopes da Silva Neto a) Amount beneficially owned: 4,252,500 b) Percent of Class: 19.7% c) (i) Sole power to vote or to direct the vote: -0- (ii) Shared power to vote or to direct the vote: 4,252,500 (iii) Sole power to dispose or to direct the disposition of: -0- (iv) Shared power to dispose or to direct the disposition of: 4,252,500 CUSIP No. G40357 124 Item 5. Ownership of Five Percent or Less of a Class Not Applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not Applicable. Item 8. Identification and Classification of Members of the Group Not Applicable. Item 9. Notice of Dissolution of Group Not Applicable. Item 10. Certification Not Applicable. CUSIP No. G40357 124 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February5, 2016 GPIAC, LLC By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Officer GP Investments, Ltd. By: /s/ Antonio Bonchristiano Name: Antonio Bonchristiano Title: Chief Executive Officer By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Chief Financial Oficer GPIC, Ltd. By: /s/ Antonio Bonchristiano Name: Antonio Bonchristiano Title: Director By: /s/ Alvaro Lopes da Silva Neto Name: Alvaro Lopes da Silva Neto Title: Director Alvaro Lopes da Silva Neto By: /s/ Alvaro Lopes da Silva Neto
